
	
		II
		110th CONGRESS
		1st Session
		S. 114
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Obama introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To authorize resources for a grant program
		  for local educational agencies to create innovation districts.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Innovation Districts for School
			 Improvement Act.
		2.FindingsCongress finds the following:
			(1)Too many students emerge from secondary
			 school unprepared for success in college or in the workforce. It is children of
			 color and children of poverty who suffer most from a failure to provide them
			 effective teachers and adequate resources.
			(2)In urban elementary schools,
			 African-American and Latino students are several times less likely than their
			 white peers to be reading at even a basic level, and children living in poverty
			 are several times less likely than their peers who are not poor to be
			 proficient in reading or mathematics.
			(3)These deficits continue on into higher
			 levels of education, so that 6,000,000 middle school and secondary school
			 students are reading with skills significantly below their grade level. Half of
			 all teenagers are unable to understand basic mathematics.
			(4)In New York City, only 35 percent of
			 African-American students and 32 percent of Latino students graduate from
			 secondary school. In Chicago, of every 100 African-American males, on average,
			 only 38 graduate from secondary school by age 19, and less than 3 continue
			 their education to earn a diploma from a 4-year college.
			(5)The dropout problem is not limited to
			 cities. Poor rural communities are also harmed by inadequate resources and low
			 teacher quality. As a result, in some States, only 60 percent of white students
			 graduate from secondary school; in others, there is a difference of 40
			 percentage points in the graduation rates of whites and students of
			 color.
			(6)Too many teachers and school leaders are
			 not prepared adequately for their jobs, and too few States and local
			 educational agencies have effective teacher induction or mentoring programs.
			 Less-qualified teachers are concentrated in schools attended by
			 African-American and Latino students, and in high-poverty areas, whether urban
			 or rural.
			(7)The effectiveness of teachers has a direct
			 relationship to student academic achievement. Students who performed equally
			 well in mathematics in second grade showed a significant performance gap 3
			 years later, depending on whether they had been assigned to the most effective
			 or least effective teachers.
			(8)Despite the numerous indicators that public
			 schools are not adequately educating students, there are many pockets of
			 innovation and success, where effective teachers work in schools where they
			 support their students, with additional support from community organizations,
			 foundations, and nonprofits. In high-poverty schools using the reforms of the
			 Teacher Advancement Program, the most recent data shows that more that 70
			 percent of these schools increased the percentage of students achieving at
			 proficient levels or above on standardized tests. In rural schools using the
			 Teacher Advancement Program reforms, nearly two-thirds of schools increased the
			 percentage of students at or above the proficient level.
			(9)Lessons from the Teacher Advancement
			 Program and other successes will form the basis for the expansion of successful
			 efforts, used to positively transform education in school districts, and, in so
			 doing, generate additional information on a group of effective practices that
			 can be widely disseminated and applied.
			3.DefinitionsIn this Act, the terms
			 Department, elementary school, institution
			 of higher education, local educational agency,
			 secondary school, and Secretary have the meanings
			 given such terms in section 9101 of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 7801).
		4.Grant program
			(a)Authorization
				(1)In
			 generalThe Secretary shall
			 establish a program to award grants, on a competitive basis, to 10 local
			 educational agencies in urban areas and 10 local educational agencies in
			 non-urban areas (which shall include a mix of rural and suburban areas), to
			 enable such agencies to create innovation districts to implement systemic
			 reforms in areas of teaching, assessment, school leadership, and
			 administration, including the following:
					(A)Implementation of data systems to evaluate
			 student progress, identify and share best practices, and conduct rigorous,
			 data-driven evaluations to determine the effect of reforms on student academic
			 achievement.
					(B)Recruitment and retention of
			 highly-effective teachers, and allocation of such teachers into the classrooms
			 of the students who need them most, using incentives, including differential
			 pay to reward high-performing teachers, teachers who choose to work in the most
			 challenging schools within a local educational agency, and teachers with
			 expertise in needed subject areas, such as mathematics, science, and special
			 education, and systems and schedules to support teacher collaboration and
			 mentoring, and career ladders for teachers to work as mentor or master
			 teachers.
					(C)Support of teacher academies to recruit
			 talented candidates, develop effective placement systems, and ensure that
			 trainees receive both effective pre-service training and effective mentoring
			 during induction as they enter the classroom.
					(D)Placement of an outstanding principal in
			 every school, including rigorous recruitment, selection, pre-service and
			 in-service training, and placement of school leaders, and efforts to hold
			 principals accountable for student academic achievement while providing the
			 principals with the authority and autonomy needed especially regarding hiring
			 and assigning teachers and staff.
					(E)Support for new schools, including charter
			 schools or contract schools, or for networks of public schools within the local
			 educational agency, serving predominantly low-income populations, which are
			 sponsored by universities, education management organizations, or other
			 nonprofit entities. Such new schools shall—
						(i)serve as demonstration sites for
			 high-quality kindergarten through grade 12 schooling;
						(ii)be the locus for training and support of
			 aspiring, new and veteran teachers and school leaders; and
						(iii)be designed to share best practices with
			 other schools served by the local educational agency, and other local
			 educational agencies, State and nationwide.
						(2)Fewer
			 grantsIf the amount
			 appropriated for a fiscal year under subsection (h) is less than the amount
			 authorized to be appropriated for such fiscal year, the Secretary may award
			 fewer than 20 grants under this Act.
				(b)Application
				(1)In
			 generalA local educational
			 agency that desires to receive a grant under this Act shall submit an
			 application to the Secretary at such time, in such manner, and accompanied by
			 such information as the Secretary shall require.
				(2)ContentsAn application submitted under paragraph
			 (1) shall include how the local educational agency will carry out the
			 activities described in subparagraphs (A) through (E) of subsection (a)(1) and
			 a description of activities the local educational agency will undertake
			 to—
					(A)recruit and induct new professional
			 employees into the schools served by the local educational agency, including
			 establishment of residency-based teacher or leadership academies;
					(B)provide mentoring and support for teachers
			 who are not meeting standards for teacher effectiveness described in this
			 Act;
					(C)use the financial and human resources of
			 the agency to meet the needs of students in a performance-based model focused
			 on student learning;
					(D)develop and use data systems and
			 accountability to establish instructional plans to benefit students in schools
			 served by the agency, with regular evaluation of agency-supported programs;
			 and
					(E)address how the agency will use funds
			 available under title II of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 6601 et seq.) to support the goals of this Act, including having
			 effective teachers equitably placed in every classroom in every school served
			 by the agency, and effective principals in every school served by the
			 agency.
					(c)Mandatory uses
			 of fundsA local educational
			 agency that receives a grant under this Act shall use the grant funds to carry
			 out each of the following:
				(1)AccountabilityThe local educational shall improve
			 accountability as follows:
					(A)Work to establish longitudinal data systems
			 that can monitor student progress as the students move from grade to grade, to
			 determine the value-added and effectiveness of specific teachers, schools, and
			 programs within the local educational agency. The data system may be designed
			 and established in cooperation with institutions of higher education, regional
			 educational laboratories (established pursuant to section 174 of the Education
			 Sciences Reform Act of 2002 (20 U.S.C. 9564)), offices in the Department, or
			 other entities with expertise in data acquisition and interpretation. Such a
			 data system shall have the following attributes:
						(i)A unique student identifier to track the
			 progress of each individual student served by the local educational
			 agency.
						(ii)The ability to track the progress and
			 assessment results of each individual student from year to year.
						(iii)Enrollment, demographic, and program
			 participation information for each student.
						(iv)A teacher identifier system to match each
			 student to each teacher within the system.
						(v)Student-level graduation and dropout
			 data.
						(vi)Inclusion of data on risk factors for
			 individual students, including such indicators as non-promotion mobility,
			 interaction with the criminal justice system involving the school, eligibility
			 for a free or reduced price lunch under the Richard B. Russell National School
			 Lunch Act (42 U.S.C. 1751 et seq.), and such other factors as may be useful in
			 targeting appropriate services, interventions, and supports for at-risk
			 students.
						(B)Devise or employ assessment tests to
			 monitor the progress of all students in grade 1 through grade 12 in all the
			 elementary schools and secondary schools served by the local educational
			 agency.
					(C)Rate the effectiveness of individual
			 teachers, administrators, and schools within the local educational agency,
			 using when feasible, as 1 measure, a value-added system, a statistical method
			 to measure the influence of a teacher or school on the rate of academic
			 progress of students. The local educational agency shall evaluate 1 year’s
			 worth of academic growth for each student using as the reference standard the
			 national norm gain for each grade level, or the statewide or district-wide
			 value-added gain.
					(D)Assess the effectiveness of individual
			 teachers, administrators, and schools, using when feasible, as 1 measure, the
			 value-added system described in subparagraph (C), including a measure of
			 progress toward the goal of every student becoming proficient in reading,
			 writing, and mathematics, and a measure of the progress of students through
			 coursework needed to gain the knowledge and skills necessary for eventual
			 entrance into a postsecondary degree or certification program.
					(E)Award incentives for effective teaching or
			 school leadership that may be linked to the results of the assessments under
			 subparagraph (D), including a measure of progress toward the goal of every
			 student becoming proficient in reading, writing, and mathematics, and a measure
			 of the progress of students through coursework needed to gain the knowledge and
			 skills necessary for eventual entrance into a postsecondary degree or
			 certification program.
					(2)Removing
			 obstacles to innovationThe
			 local educational agency shall work with local teacher representatives or
			 unions and other community partners to achieve the following:
					(A)Equitable distribution of effective
			 teachers to all students within the agency to ensure that poor and minority
			 students are not disproportionately taught by teachers who are—
						(i)poorly trained in the subject being
			 taught;
						(ii)less likely to have significant teaching
			 experience; and
						(iii)less likely to excel in other measures of
			 teacher effectiveness.
						(B)Equitable distribution of expenditures to
			 rectify policies and practices that guide teacher pay and have an adverse
			 impact on disadvantaged students and schools. This may include the
			 consideration of teacher salaries and policies of salary averaging in meeting
			 agency-wide goals based on high expectations for student academic
			 achievement.
					(C)Modification of staffing procedures and
			 collective bargaining rules to provide greater flexibility for agency and
			 school leaders to establish effective school-level staffing, to fairly balance
			 the distribution of experienced teachers, and to recruit, place, and retain new
			 teachers within schools served by the agency, including the completion of
			 staffing decisions in a timely fashion to provide effective planning for
			 student academic achievement.
					(3)TeachersThe local educational agency shall evaluate
			 and reward teacher effectiveness as follows:
					(A)Teacher
			 effectivenessThe local
			 educational agency shall evaluate teacher effectiveness by working with unions
			 and other community stakeholders to establish a metric to determine the
			 effectiveness of teachers, administrators, and schools served by the local
			 educational agency. The metric may be used as the basis for systems of pay,
			 incentives, and placement within the local educational agency. Such a metric
			 may include the following items:
						(i)Student
			 growthTeachers may be rated
			 for meeting annual objectives that are monitored by evaluating student
			 improvement in value-added assessments. These evaluations may include
			 value-added data averaged for a period of several years.
						(ii)Measuring
			 teams of teachersMeasures
			 may be used to track the progress and reward teams of teachers (such as a
			 particular grade level or subject area) to encourage teamwork and sharing of
			 best practices, and draw on similar effective approaches to financial rewards
			 in the private sector.
						(iii)Professional
			 evaluation
							(I)In
			 generalProfessional
			 evaluation shall be based on formal and informal observations of teacher
			 effectiveness. The ratings shall be prepared by the supervisor of each teacher,
			 based on observations of such domains of teaching as the following:
								(aa)Planning and preparation, including
			 demonstrating knowledge of content, pedagogy, and assessment, including the use
			 of formative assessment to improve student learning.
								(bb)Classroom and school environment, which
			 establishes a culture for learning, using when appropriate, schoolwide positive
			 behavioral intervention and support.
								(cc)Instruction, which clearly and accurately
			 engages students in learning.
								(dd)Professional responsibilities, including
			 appropriate interaction with families of students, and with professional
			 colleagues, which requires a demonstrated ability to work with mentors and
			 instructional leaders to improve the teacher's teaching and resultant student
			 learning.
								(ee)Fair analysis of gains in student academic
			 achievement over time.
								(II)Improvement
			 planA teacher who receives
			 an unsatisfactory professional evaluation under subclause (I) shall comply with
			 an improvement plan, developed by the teacher and the school in which the
			 teacher teaches or the local educational agency and provided by such school or
			 agency.
							(B)Teaching
			 incentivesBased on measures
			 of teacher effectiveness and the needs of the school and the local educational
			 agency, the local educational agency shall work with teacher and community
			 representatives to develop a differentiated pay scale to provide incentives for
			 effective teaching, teaching specific subject areas, and teaching in specific
			 schools, including hard-to-staff schools or schools with high proportions of
			 students who have been achieving at levels below the local educational agency
			 or State average.
					(4)Teacher
			 academies
					(A)In
			 generalThe local educational
			 agency shall establish a Teacher Academy, based upon models of successful
			 residency-based teacher training and induction programs, as a mechanism to
			 train teachers for success in such local educational agency. Each Teacher
			 Academy shall be headed by a director who shall award grants to eligible
			 individuals to attend such Teacher Academy.
					(B)Eligible
			 individualsAn individual may
			 be eligible for a grant to attend a Teacher Academy if the individual is a
			 recent college graduate or mid-career professional from outside the field of
			 education, possessing strong content knowledge or a record of achievement, or
			 other such individual at the discretion of the Secretary.
					(C)ApplicationAn individual who is eligible under
			 subparagraph (B) and who desires a grant under this paragraph shall submit an
			 application to the Teacher Academy.
					(D)Selection
			 criteriaThe director of the
			 Teacher Academy shall establish criteria for selection of individuals to
			 receive grants under this paragraph, based on such domains of teaching as the
			 following characteristics shared by highly-effective teachers:
						(i)Comprehensive subject knowledge or record
			 of accomplishment in an area outside of education.
						(ii)Strong verbal and written communication
			 skills.
						(iii)Other attributes linked to effective
			 teaching.
						(E)Receipt of
			 grantAn individual who
			 receives a grant under this paragraph shall enroll in the program of the
			 Teacher Academy, which shall include the following:
						(i)A 1-year residency-based program of
			 teaching in a school served by the local educational agency, under the
			 supervision of a mentor teacher who will instruct the resident in planning and
			 preparation, instruction of students, management of the classroom environment,
			 and other professional responsibilities. Alternatively, the first year of
			 full-time teaching may be substituted for such residency-based program if all
			 of the other requirements of this section are satisfied and if the full-time
			 teaching is supported by a school, university, or nonprofit organization with a
			 strong track record of helping new teachers get strong academic achievement
			 results for students.
						(ii)A living stipend or salary for the period
			 of residency.
						(iii)Concurrent instruction from a partner
			 college, State-approved organization, or school of education at an institution
			 of higher education in pedagogy classes necessary for certification as a
			 teacher.
						(iv)Ongoing mentoring and coaching during the
			 first 2 years of induction into classroom teaching.
						(F)Placement in
			 hard-to-staff school
						(i)In
			 generalAn eligible
			 individual who receives a grant under this paragraph shall teach in a
			 hard-to-staff school served by the local educational agency for a period of 3
			 years.
						(ii)RepaymentIf an eligible individual does not complete
			 the teaching requirement described in clause (i), such individual shall repay
			 to the local educational agency a pro rata portion of the grant amount for the
			 amount of teaching time the individual did not complete.
						(5)Teacher
			 careers
					(A)In
			 generalThe local educational
			 agency shall establish a career ladder for teachers in schools served by the
			 local educational agency.
					(B)Progression
						(i)In
			 generalIn order to progress
			 to higher rungs on the career ladder, a teacher or school leader shall prove
			 effective at the teacher or school leader's current level under a set of
			 criteria established by the local educational agency.
						(ii)Increase in
			 role and compensationIn
			 progressing to higher rungs on the career ladder, a teacher or school leader
			 shall—
							(I)accept an increasing role in assessing and
			 helping to improve the teaching effectiveness of other teachers in the school;
			 and
							(II)be offered increased compensation.
							(iii)Collective
			 bargaining agreementThe base
			 salary and career ladder increments of increased compensation may be
			 established in a collective bargaining agreement between the local educational
			 agency and representatives of teachers.
						(iv)StepsA career ladder may include the following
			 steps:
							(I)Novice
			 teachersNovice teachers are
			 teachers in their first years in the profession. This shall be the career entry
			 stage and include professional employees with initial teaching certificates.
			 Novice teachers shall receive induction and mentoring as described in subclause
			 (III) until the novice teachers progress to become career teachers. Such
			 induction and mentoring shall focus on improving the instructional and
			 professional skills of the novice teachers. Novice teachers shall receive
			 periodic performance reviews as a result of regular observations, using the
			 criteria of teacher effectiveness set forth in paragraph (3)(A).
							(II)Career
			 teachersCareer teachers are
			 teachers who have served several years as novice teachers and have received an
			 advanced teaching certification or master’s degree, as determined by State
			 certification requirements. Novice teachers may progress to this stage of the
			 career ladder after receiving satisfactory reviews of teacher effectiveness as
			 outlined in paragraph (3)(A) and receiving an advanced teaching certification
			 or master's degree.
							(III)Mentor
			 teachersMentor teachers are
			 teachers selected by local school administrators under clear criteria
			 established at the local educational agency level, including superior
			 assessment of their teaching effectiveness as described in paragraph (3)(A).
			 Mentor teachers shall have extra responsibilities as teacher leaders and
			 teacher coaches, including roles in induction and mentoring of novice
			 teachers.
							(IV)Master
			 teachersMaster teachers are
			 mentor teachers who have received superior reviews of their mentoring and
			 supervisory role and assume additional responsibilities and teacher mentoring
			 and leadership roles.
							(C)Learning
			 communityThe role of mentor
			 and master teachers shall include establishing, within each school, a learning
			 community in which all individuals are expected to continually improve their
			 capacity to advance student learning, using a shared set of instructional
			 principles or teaching strategies. The learning community shall require, in
			 each school, continuing professional development, based on student academic
			 achievement and behavioral outcomes, embedding in each school system for
			 on-site coaching, mentoring, and study groups in which teachers work together
			 to improve the instructional program for students.
					(6)School
			 leadershipThe local
			 educational agency shall include a specific plan to improve the school
			 leadership in schools served by the agency, with the eventual goal of an
			 effective principal in every school. The plan should include provisions to
			 address the following topics:
					(A)Responsibility
			 and role of principalsA plan
			 to support the primary role of the principal as the instructional leader in the
			 school responsible for ensuring teaching effectiveness and student academic
			 achievement schoolwide. Such plan shall include involving principals in
			 planning systems and strategies for curricular, classroom, and schoolwide
			 student behavioral interventions and supports, and for establishing mechanisms
			 for using student academic achievement data to drive instructional decisions.
			 The plan shall also address ways to give principals significant responsibility
			 for decisions regarding teacher hiring and placement decisions.
					(B)Creating the
			 pipeline of future principalsA plan for strategies and criteria for
			 rigorous recruitment, selection, and pre-service training and induction for new
			 principals who can effectively take on the responsibilities described in
			 subparagraph (A). As with training teachers, the agency may establish a program
			 for principal training, including a residency or internship with an exemplary
			 principal in the agency. The program shall have explicit expectations and
			 performance-based indicators of outcomes to ensure that each resident is
			 competent in assuming instructional leadership responsibilities. In the case of
			 an agency in which several principals are training as a cohort, the agency
			 shall promote the use of cohort participant groups to discuss best practices
			 and maintain focus on outcome assessments.
					(C)Systematically
			 transforming the principalship districtwideAn assessment of how the agency currently
			 handles each major policy and practice affecting the expectations set for the
			 principalship and a plan for how the agency will align the principalship to the
			 goals of this Act, including recruitment, selection, training, evaluation,
			 compensation, management, and job design of the principalship and other school
			 leadership roles.
					(D)EvaluationA plan for an external evaluation to
			 examine the impact of principals on driving measurable gains in student
			 academic achievement.
					(d)Flexibility for
			 small rural districtsThe
			 Secretary may give a local educational agency that is a small, rural local
			 educational agency (as determined by the Secretary) that receives a grant under
			 this Act flexibility in carrying out the activities required under subsection
			 (c), including a waiver of the requirement to establish a Teacher Academy under
			 subsection (c)(4).
			(e)Permissible use
			 of fundsThe local
			 educational agency may include a plan to support new schools, including charter
			 schools or contract schools, or for networks of public schools within the local
			 educational agency, serving predominantly low-income populations, which are
			 sponsored by universities, education management organizations, or other
			 nonprofit entities, using—
				(1)funds appropriated to carry out this Act,
			 in coordination with the charter school programs under subpart 1 of part B of
			 title V of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7221
			 et seq.); or
				(2)funds from State, local, or private
			 sources.
				(f)ReportsA local educational agency that receives a
			 grant under this Act shall submit to the Secretary a report on the progress of
			 such agency toward completion of the goals of the agency. Such report shall be
			 available for public view on the website of the Department. Based on such
			 reports, the Secretary may terminate grant funding to an agency for
			 unsatisfactory performance.
			(g)Peer review
			 panel
				(1)In
			 generalThere shall be
			 established in accordance with paragraph (2), a peer review panel to—
					(A)review applications submitted under
			 subsection (b);
					(B)submit to the Secretary evaluations of the
			 applications reviewed under subparagraph (A); and
					(C)evaluate reports described in subsection
			 (f).
					(2)Selection of
			 members
					(A)In
			 generalSubject to
			 subparagraph (B), members of the peer review panel shall be selected by the
			 Secretary, in collaboration with the Majority Leader of the Senate, the
			 Minority Leader of the Senate, the Majority Leader of the House of
			 Representatives, and the Minority Leader of the House of Representatives and
			 shall include representatives from foundations, universities, and other
			 entities with a record of involvement in local educational agency reform
			 efforts.
					(B)National
			 governors associationTwo
			 members of the peer review panel shall be selected by the National Governors
			 Association.
					(h)Authorization
			 of appropriations
				(1)In
			 generalThere are authorized
			 to be appropriated to carry out this Act $1,500,000,000 for each of fiscal
			 years 2008 through 2012.
				(2)Redirect
			 fundsThe Secretary shall
			 redirect amounts appropriated to carry out programs under title II of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.) that
			 the Secretary determines are ineffective, to carry out this Act.
				
